Citation Nr: 1705749	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection a bilateral knee disorder, to include bilateral degenerative joint disease and a bilateral knee strain, claimed as residuals of bilateral leg fractures. 

2.  Entitlement to service connection for bilateral ankle strain, claimed as residuals of bilateral leg fractures. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from January 1988 to May 1988.

This case comes before the Board of Veteran Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ). A copy of the transcript is of record. 

The Board remanded these claims for additional development in June 2012, May 2015, and in September 2016. The file has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. 


REMAND 

Remand is required for compliance with the VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A.  § 5103A (West 2014); 38 C.F.R.  §§ 3.159 , 3.303(2016). 

The Veteran claims that she incurred disabilities in her lower extremities as a result of stress fractures she sustained during active duty training (ACDUTRA).  The Veteran's theory of entitlement specifically, contends that her in-service stress fractures caused her current chronic ankle and knee symptoms. 

The Veteran's service treatment records (STRs) document stress fractures in the Veteran's feet during her period of ACDUTRA.  Records from March 1988 show radiological findings of a stress fracture on the base of the third metatarsal, right foot.  Subsequent records from March 1988 diagnosis of stress fractures and the recommendation for the Veteran to run or march at her own pace.  Subsequent treatment notes document a history of stress fractures.  The Veteran further testified in September 2011 that she wore two casts to treat fractures in each foot, this testimony corroborated by her husband. 

Pertaining to the ankles and knees, the Veteran's STRs show February and March 1988 ankle and knee complaints.  Specifically, in February 1988, the Veteran was treated for bilateral knee and ankle aches after marching.  The attending physician diagnosed over-use syndrome.  Later in the same month the Veteran was seen for bilateral ankle pain which was also assessed as possible stress reaction or overuse.  The Veteran was also seen for soft tissue swelling of the lateral fibula with no fractures seen.  In March of 1988 the Veteran was seen for bilateral ankle pain, left greater than right.  X-ray images revealed no fractures.  The attending physician provided a provisional diagnosis of distal fibula stress fractures.

Post-service, the Veteran sought private treatment for knee pain in August 2008.  Then, the Veteran discussed her history of bilateral ankle fractures when she was in the military.  The Veteran stated that she was placed in a cast and had to walk with both legs in casts.  The physician then opined that this may have contributed to some of her knee pain. 

At the September 2011 Board hearing the Veteran testified that she went to the hospital and an x-ray showed that both legs were fractured.  She was put on crutches and was issued a waiver for running.  The Veteran stated that she later felt better and began to run again and after she passed her test she was put in a cast from her ankle up to her knee.  The Veteran was unable to recall which leg the cast was put on.

In May 2015 the Board remanded the claims and ordered that a VA examination be conducted for knee, lower leg, and ankle conditions.

A VA examination was provided in February 2016.  Then, the examiner diagnosed bilateral ankle strain, bilateral knee strain, and bilateral early mild degenerative joint disease.  During the clinical interview the Veteran reported bilateral ankle pain, though she was unable to recall the year of onset.  However, she described having ankle pain during basic training on active duty.  She reported sustaining a fracture, though she was unable to recall where the fracture occurred or whether it was in the knees or ankles.  She indicated she was treated on several occasions for bilateral knee and ankle symptoms.  The examiner conducted what appears to be a thorough review of the evidence, noting the instances of knee and ankle treatment in the STRs that are documented above.  Then, the examiner opined that the Veteran's current early mild degenerative joint disease/osteoarthritis of the bilateral knees was less likely than not incurred in or caused by the claimed in service injury.  As rationale, the examiner opined that the Veteran's age was the most likely reason for the slight spurring noted on the current x-rays.

The Board remanded the claim for a complete opinion that addressed the diagnoses of bilateral ankle and knee strains.  In a subsequent September 2016 addendum, the examiner noted that the bilateral knee strain was less likely than not incurred in or caused the by the claimed in-service injury.  The VA examiner addressed service treatment records (STRs) from February and March 1988 that discussed knee and ankle strains.  The examiner noted that there was only one in-service clinic visit for a bilateral knee condition.  The examiner opined that it was unlikely that one incidence of over use syndrome caused the Veteran's current bilateral knee strain.  The examiner opined that the Veteran's age of 60 was the most likely reason (etiology) for slight spurring noted on current x-rays.  The examiner did not address whether the Veteran's in-service foot stress fractures could be the etiology of the Veteran's current chronic bilateral knee strain. 

Regarding the ankles, the examiner opined that the Veteran's bilateral ankle strain was less likely than not incurred in or caused by an in service injury, explaining that it is unlikely that one incident of over use syndrome caused current bilateral ankle symptoms because the strain occurred 28 years prior.  The examiner opined that it is unlikely that veterans current bilateral ankle strain (flare ups) incurred in service veteran current age of 60 most likely the reason (etiology) for veterans current bilateral ankle strain (flare ups) - as the range of motion is within normal and there is no pain on range of motion.  The examiner noted that the diagnosis is based on the Veteran report of flare ups and limited function on repeated use over time.

Regrettably, the record is still inadequate for adjudication purposes.  The February and September 2016 opinions address whether the Veteran's current knee and ankle complaints are related to instances of knee and ankle treatment as documented in February and March 1988 STRs. 

However, the examiner did not address the Veteran's arguments that knee and ankle disorders are related to stress fractures sustained during her active duty service.  In addition, she has testified that she experienced bilateral knee and ankle symptoms during her service.  Such statements must be considered on remand in an examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  In addition, the private physician in August 2008 noted that walking while wearing casts could have contributed to the Veteran's knee pain.  

In short, another opinion is necessary to adequately address the Veteran's theory of entitlement, her lay statements, and any evidence that suggests that symptoms could have had onset as a result of casts worn during service.

Accordingly, the case is REMANDED for the following actions: 

1.  Identify and obtain any outstanding relevant VA and/or private treatment records not already of record 

2.  Schedule the Veteran for a VA examination by an examiner other than the September 2016 VA examiner with sufficient expertise to determine the nature and etiology of any disabilities manifested by any of the Veteran's current disabilities outlined above.  The examiner must review the claims file, to include a copy of this remand and note this review in the report.  The examiner must address the following questions: 

A) Is it as likely as not (50 percent or greater) that any disability manifested by the Veteran's currently diagnosed bilateral knee strain originated during or is otherwise etiologically related to her active service?

B) Is it as likely as not (50 percent or greater) that any disability manifested by the Veteran's currently diagnosed early mild degenerative joint disease/osteoarthritis of the bilateral knees (slight spurring posterior patella) originated during or is otherwise etiologically related to her active service?

C) Is it as likely as not (50 percent or greater) that any disability manifested by the Veteran's currently diagnosed bilateral ankle strain originated during or is otherwise etiologically related to her active service?

In providing the opinions, the examiner must address the following records: 1) March 1988 Physical Therapy Clinic notes in which Dr.  Van Winkle and Dr.  Lower suggest a probable diagnosis of a stress fracture; 2) March 1988 diagnosis of stress fractures and the recommendation for the Veteran to run or march at her own pace; 3) April 1989 Moncrief Army Community Hospital Profile sheet; 4) April 1988 Podiatry Clinic notes which documents that the Veteran was healing from stress fractures and notes the planned removal of the cast; and 5) May 1988 Podiatry Clinic notes detailing the Veteran's right foot strain and right foot healing stress fractures. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information and/or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v West, 12 Vet App 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 USCA §§ 5109B, 7112.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


